DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Line 6, the word “lumber” should be replaced with “lumbar”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “a position of a lumbar vertebra…achieving the desired resistance” recites function and method; however, does not distinctly claim any structure to perform the function/method.
Claims 2-6 depend from claim 1 and therefore inherit the deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (JP2016210405).  Regarding claim 1, Ono teaches a seat for vehicle (10) comprising: a seat cushion (14); and a seat back (16) connected to the seat cushion, wherein the seat back includes a posture changing mechanism (40), the posture changing mechanism including: a back side support mechanism (42); a first motor (46) capable of shifting a position of the back side support mechanism with respect to a vertical direction (A; see Figures 1 and 2); and a second motor (56) capable of shifting the position of the back side support mechanism with respect to a front- back direction (B; see Figures 1 and 2), and a position of a lumbar vertebra area of a vehicle occupant is estimated by: while changing the vertical position (A) of the back side support mechanism (42) by means of the first motor (46), changing a forward position (B) of the back side support mechanism (42) at each of the different vertical positions thereof by means of the second motor (56; see Figures 2A-2D), so as to obtain a turnover number value of the second motor achieving a desired resistance; and comparing the turnover number values of the second motor achieving the desired resistance (via Hall IC sensors 56S, 46S and ECU 36).

Regarding claim 2, Ono further teaches wherein the vertical position of the back side support mechanism at which the second motor exhibits the largest turnover number value is estimated to be the lumbar vertebra area of the vehicle occupant (42X; see Figure 1).

Regarding claim 3, Ono further teaches wherein a thoracic vertebra area of the vehicle occupant is estimated by performing a calculation based on the vertical position of the back side support mechanism (42) at which the second motor (56) exhibits the largest turnover number value (see paragraph [0033]).

Regarding claim 4, Ono further teaches a first Hall IC for detecting a turnover number value of the first motor (46S; via 36A; see paragraph [0035]); a second Hall IC for detecting a turnover number value of the second motor (56S; via 36A); and a central processing unit (36) connected to the first Hall IC and the second Hall IC (see paragraph [0044]), wherein the central processing unit estimates the position of the lumbar vertebra area of the vehicle occupant by comparing the turnover number values of the second motor corresponding to the respective vertical positions of the back side support mechanism (see paragraphs [0044]-[0046]).

Regarding claim 5, Ono further teaches a motor driver (36A) connected to the first motor (46) and the second motor (56), wherein the motor driver controls the rotations of the first motor and the second motor based on control from the central processing unit.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (JP2016210405) in view of Meyer (US 20140217792).  Regarding claim 6, it is described above what is disclosed by Ono.  The reference further teaches a fatigue reduction system, wherein the fatigue reduction system includes: a first fatigue reduction mode to set the back side support mechanism to a position estimated to be the position of the lumbar vertebra; and a second fatigue reduction mode to set the back side support mechanism to a position estimated to be the position of the thoracic vertebra (see Figures 3-5 where item 42 is illustrated at both the lumbar and thoracic areas).
However, Ono does not distinctly disclose in the first fatigue reduction mode and the second fatigue reduction mode, the position of the back side support mechanism with respect to the front-back direction is changed by the second motor at predetermined time intervals.  Meyer, in a similar field of endeavor, teaches a vehicle seat having first and second fatigue reduction modes that are directed to operate at different time intervals (see at least paragraphs [0047]-[0049]).  It would have been obvious to one having ordinary skill in the art to modify the ECU of Ono to set predetermined time intervals to activate the fatigue reduction modes (as in Meyer) in order to create a safer voyage for the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636